Citation Nr: 1828321	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  17-55 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from November 1951 to December 1954.  Service in the Republic of Korea has been indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled to appear for a videoconference hearing before a Veterans Law Judge in April 2008.  However, he withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In a March 2016 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

2.  Additional evidence received since the March 2016 rating decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the merits of the claim of service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The March 2016 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
2.  Since the March 2016 rating decision, new and material evidence has not been received with respect to the claim of entitlement to service connection for bilateral hearing loss; this claim is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II. Claim to reopen

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a March 2016 decision, the RO denied the Veteran's original claim of entitlement to service connection for bilateral hearing loss.  The Veteran did not appeal the decision.  As new and material evidence was not received within one year of the decision, it became final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1100; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Under these circumstances, the RO's March 2016 rating decision is final as to the Veteran's claim of entitlement to service connection for bilateral hearing loss, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

The Veteran now seeks to reopen his claim.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final decision in March 2016.  After reviewing the record, the Board finds that new and material within the meaning of 38 C.F.R. § 3.156 has not been received to warrant reopening of the claim of service connection for bilateral hearing loss.

The evidence associated with the Veteran's claims file at the time of the last final denial in March 2016 included service treatment records (STRs), VA and private treatment records, a VA examination report, and the statements of the Veteran.

At the time of the last final denial, the Veteran contended that he developed bilateral hearing loss during his military service.  See the VA examination report dated February 2016.  He described in-service noise exposure due to combat weapons fire and explosions while serving in the Republic of Korea.

The Veteran served on active duty from November 1951 to December 1954.  His DD-214 documents service in the Republic of Korea.  The Veteran's November 1954 separation examination noted that the Veteran was slightly hard of hearing in his left ear.  Contemporaneous whispered voice testing documented normal results.

A VA examination dated in February 2016 confirmed that the Veteran is diagnosed with bilateral hearing loss sufficient for VA compensation purposes.  As to the question of nexus, the examiner stated "[w]hispered voice testing showed a normal result in 1951 and 1954.  However, it is acknowledged that whispered voice testing does not identify high frequency hearing loss.  Therefore, this opinion is based on patient's report and audiological findings."  The examiner noted that the Veteran was unsure when his hearing problems began, but felt it may have started on active duty.  The examiner concluded, "[b]ecause the patient was discharged from the military over 60 years ago, it is the opinion of this examiner that the current hearing loss is less likely than not related to military loud noise exposure."

As described above, the Veteran's claim of entitlement to service connection for bilateral hearing loss was denied in a final March 2016 rating decision.  The Veteran filed a claim to reopen, which was denied in a July 2017 rating decision.  This appeal follows.

After a review of the entire record, and for the reasons expressed immediately below, the Board concludes that new and material evidence to reopen the claim of entitlement to service connection for bilateral hearing loss has not been received.

The evidence associated with the claims file subsequent to the prior final decision in March 2016 includes, but is not limited to, the Veteran's VA and private treatment records, as well as lay statements of the Veteran.

Medical evidence has been added to the record indicating that the Veteran continues to suffer from bilateral hearing loss.  Moreover, the Veteran's assertions concerning the incurrence and etiology of his claimed bilateral hearing loss, although new, are essentially cumulative of evidence already of record.

The Board has considered the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010).  In that decision, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  Id; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) and Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  However, as indicated above, in the current appeal the Veteran has not provided evidence in support of nexus between the diagnosed bilateral hearing loss and his military service, which was not previously considered in prior decision.  Accordingly, his contentions made during the current appeal are cumulative and may not be deemed to be both new and material.  Shade, supra.

As the additionally received evidence does not tend to establish any point not previously demonstrated, it is cumulative.  See 38 C.F.R. § 3.156 (2017).  The Board must therefore conclude that new and material evidence has not been received and that the Veteran's claim for service connection for bilateral hearing loss is not reopened.


ORDER

New and material evidence having not been received, the claim of entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


